t c summary opinion united_states tax_court mehdi taghadoss petitioner v commissioner of internal revenue respondent docket no 25116-06s filed date mehdi taghadoss pro_se andrew m stroot for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to claim a dollar_figure casualty or theft_loss deduction for the loss of value in his worldcom stock_options and stock holdings securities background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in virginia petitioner was employed by the worldcom group worldcom for years during the course of petitioner’s employment he received options to purchase shares of worldcom stock that he exercised on date for a hold petitioner also acquired shares of worldcom stock on the open market through worldcom’s sec_401 retirement_plan and through worldcom’s employee_stock_purchase_plan espp unfortunately for the shareholders of worldcom it filed a chapter bankruptcy petition on date fraudulent accounting practices by certain worldcom officials contributed to worldcom’s bankruptcy filing bernard ebbers worldcom’s chief_executive_officer was convicted of violating the securities laws for fraud conspiracy and filing false financial statements with the securities_and_exchange_commission sec two other worldcom officials pleaded guilty to fraud and conspiracy the bankruptcy filing and the fraudulent accounting practices caused the value of worldcom securities to significantly decline because the value of petitioner’s securities had severely declined he claimed a dollar_figure deduction for a casualty or theft_loss on his form_1040 u s individual_income_tax_return petitioner’s claimed casualty or theft_loss consisted of the following dollar_figure for big_number shares of worldcom stock purchased dollar_figure for years’ worth of max k contribution with company match all in worldcom stock and dollar_figure for years’ worth of stock_options fully vested petitioner claimed a dollar_figure refund of all tax withheld on account of his claimed casualty or theft_loss on date the bankruptcy court confirmed worldcom’s plan_of_reorganization and it emerged from bankruptcy on date the plan_of_reorganization provided for the cancellation of certain junior interests such as petitioner’s on its effective date ie date the bankruptcy court was aware that worldcom’s restated consolidated balance sheets for yearend showed that worldcom was insolvent for that period see in re worldcom inc no bankr s d n y date discussing the confirmation of worldcom’s plan after filing his form_1040 petitioner received a statement from his broker account statement for the period march listing the current price and value for his big_number securities as follows quantity current price current value big_number big_number big_number big_number big_number dollar_figure1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner’s broker issued a notification to petitioner that his big_number securities were no longer transferrable because worldcom had closed its transfer books respondent initiated an examination of petitioner’s form_1040 and disallowed petitioner’s dollar_figure claimed casualty or theft_loss deduction determining a dollar_figure deficiency i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a welch v the court takes judicial_notice of the bankruptcy court’s opinion see fed r evid see also jeanmarie v commissioner tcmemo_2003_337 taking judicial_notice of another court’s decision helvering 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue see sec_7491 petitioner has not alleged or proven that sec_7491 applies accordingly the burden remains on him see 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction ii individuals’ loss deductions sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise with respect to individuals deductions for losses are limited to losses incurred_in_a_trade_or_business incurred in a transaction for profit or of property not connected with a trade_or_business or a transaction entered into for profit if the losses arise from fire storm shipwreck or other_casualty or from theft sec_165 in order for the loss to be deductible the loss must be evidenced by a closed and completed transaction fixed by an identifiable_event and actually sustained during the taxable_year sec_1_165-1 income_tax regs a casualty_loss in furer v commissioner tcmemo_1993_165 affd without published opinion 33_f3d_58 9th cir the taxpayers claimed a casualty_loss on account of their securities’ decline in value that was attributable to a stock market crash the court disallowed the loss stating in order for a loss to qualify as a casualty_loss it ordinarily must be the result of physical damage to the taxpayer’s property id similar to furer there is no physical damage to petitioner’s securities rather petitioner’s losses arise from the misconduct of certain worldcom officials worldcom’s bankruptcy filings and the liquidation of his securities pursuant to worldcom’s plan_of_reorganization therefore petitioner did not sustain a casualty_loss within the meaning of sec_165 see 54_f2d_537 2d cir affg 18_bta_674 the term casualty includes an event that is due to some sudden unexpected or unusual cause 76_tc_580 the term casualty includes an event that is similar in nature to a fire storm or shipwreck accordingly respondent’s determination denying petitioner’s dollar_figure casualty_loss is sustained b theft_loss a loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 sec_1_165-1 sec_1_165-8 income_tax regs the term theft includes larceny embezzlement and robbery sec_1_165-8 income_tax regs whether the fraudulent acts of corporate officials constitute a theft is determined by the law of the state where the loss was sustained which the court assumes occurred within petitioner’s state of residence compare wanchek v commissioner tcmemo_2007_366 with 90_tc_1248 63_tc_736 affd without published opinion 523_f2d_1053 5th cir knowles v commissioner tcmemo_1991_57 and mccullough v commissioner tcmemo_1990_653 under virginia law the term larceny is defined as ‘the wrongful or fraudulent taking of personal goods of some intrinsic value belonging to another without his assent and with the intention to deprive the owner thereof permanently ’ foster v commonwealth s e 2d va ct app quoting dunlavey v commonwealth s e 2d va affd s e 2d va the term also includes embezzlement false pretenses and receiving stolen property knowing it to be stolen see va code ann secs -96 -108 -111 -178 see also bruhn v commonwealth s e 2d n va ct app and cases cited thereat affd s e 2d va intent is an essential element of each and if the theft is accomplished by false pretenses the false pretenses must have induced the person to part with money or property see va code ann secs -96 -108 -111 -178 see also parker v commonwealth s e 2d va although certain worldcom officials caused the publication of fraudulent financial statements and filed the statements with the sec the court finds that petitioner has failed to prove that he suffered a theft under virginia law there is no evidence in the record establishing that worldcom officials wrongfully took petitioner’s money or property ie the value of his securities with the requisite intent to deprive him permanently thereof moreover petitioner did not purchase his securities from the worldcom officials rather his acquisitions were conducted through brokers on the open market through worldcom’s sec_401 retirement_plan and through worldcom’s espp the worldcom officials had no direct dealings with petitioner in this respect the court finds this case indistinguishable from paine v commissioner supra where a theft_loss deduction was denied see also barry v commissioner tcmemo_1978_215 denying a theft_loss deduction involving similar circumstances but see 37_tc_504 taxpayer’s theft_loss deduction was allowed because he showed that he departed with his money in reliance on the offering material’s information he dealt directly with the directors in his acquisition of the stock and the directors effectively absconded with the offering proceeds revrul_71_381 1971_2_cb_126 taxpayer’s theft_loss deduction was allowed where taxpayer lent money to the corporation in exchange for a note the corporation issued fraudulent financial reports to the taxpayer and he relied on that information in deciding to invest petitioner testified that he received several memos in which they told us that everything is fine but petitioner has failed to establish that he relied on the misrepresentations in the memos and the financial statements and that his losses were related to the misrepresentations to establish a causal connection between the fraudulent representations and petitioner’s purchases and his decision s to retain his securities the representations must have been made before petitioner’s purchases and his decision s to retain his securities see paine v commissioner supra pincite there is no evidence in the record indicating that petitioner relied on the fraudulent financial statements or the memos when he purchased his securities because petitioner did not provide the memos to respondent or produce them at trial petitioner has also failed to establish that he relied on the alleged misrepresentations in the memos in deciding to retain his securities the court finds that petitioner has failed to show that the misrepresentations induced him to part with his money or property ie the value of the securities and thus constitute false pretenses to the extent that petitioner is attempting to claim a deduction for the corporation’s theft_loss rather than his own theft_loss he cannot do so it is well settled that a corporation is a taxable entity separate from its shareholders 319_us_436 consequently shareholders generally cannot claim a deduction for a theft_loss where the corporation itself was the victim of the theft see malik v commissioner tcmemo_1995_204 but see vietzke v commisioner supra pincite taxpayer’s theft_loss deduction was allowed because the court found that the corporate entity was nothing more than a device to swindle the investors unlike the record in vietzke however the record in this case does not support an inference that worldcom was nothing more than a device to defraud its investors although the court sympathizes with petitioner’s circumstances the court concludes that sec_165 does not support the allowance of his claimed theft_loss deduction accordingly respondent’s determination denying a dollar_figure theft_loss deduction is sustained c worthless securities although the issue was not raised by the parties the court has considered the possibility that petitioner’s losses might be deductible as worthless securities if a security that is a capital_asset with respect to the taxpayer is sold exchanged or becomes wholly worthless during the taxable_year the loss resulting therefrom is treated as a loss arising from the sale_or_exchange of a capital_asset on the last day of the taxable_year sec_165 sec_1_165-5 and c income_tax regs see also 800_f2d_215 8th cir stating that securities are a capital_asset unless the taxpayer is a securities_dealer or the securities fall within one of the exceptions in sec_1221 citing 744_f2d_442 5th cir affd 485_us_212 sec_1_165-4 income_tax regs imposes a further limitation no deduction for a loss is allowed under sec_165 solely because of a decline in the stock’s value when the decline is attributable to a fluctuation in the stock’s market price or to similar causes see also sec_1_165-5 income_tax regs imposing a similar limitation for securities mere shrinkage in a stock’s value does not give rise to a deduction for a loss under sec_165 if the stock has any recognizable value on the date claimed as the date of loss sec_1_165-4 income_tax regs no loss is allowed for a decline in a stock’s value unless the stock is sold exchanged or has become wholly worthless subject_to the limitations on capital losses sec_1_165-4 sec_1_165-5 income_tax regs in order to have deductible losses petitioner must show that his securities had value at the end of and prove some identifiable_event that establishes the subsequent losses in popovich v commissioner tcmemo_1965_174 citing 24_tc_656 petitioner has failed to establish both elements there is no evidence as to the value of petitioner’s securities in moreover petitioner’s evidence the account statement indicates that his securities had retained some value in the record does contain countervailing facts worldcom was insolvent in and filed for bankruptcy in the plan_of_reorganization provided for the cancellation of petitioner’s securities petitioner abandoned his securities in and worldcom closed their transfer books in but it was petitioner’s burden to show that his securities had no value in compare ruud v commissioner tcmemo_1969_252 stock was worthless before the bankruptcy filing with 50_tc_369 bankruptcy filing is an identifiable_event indicative of worthlessness affd 424_f2d_1 6th cir 113_f3d_984 9th cir cancellation of shares pursuant to a plan_of_reorganization is an identifiable_event revg tcmemo_1995_ in re steffen bankr bankr m d fla neither the filing of a bankruptcy petition nor confirmation of a plan canceling stock is an identifiable_event and 326_us_287 taxpayer’s subjective belief as to worthlessness is a factor to consider therefore the court concludes that petitioner’s losses are not deductible as worthless securities in to reflect the foregoing decision will be entered for respondent even if the court were to find that petitioner sustained a casualty or theft_loss or that his securities were wholly worthless in the court would nevertheless disallow the losses because petitioner failed to establish that there was no reasonable prospect of recovering his losses see sec_1_165-1 d i a income_tax regs compare u s c sec_77k sec_77l a 77o 78j b 78t a and rule 10b-5 c f_r sec 10b-5 thereunder provisions relating to securities law violations and liability therefor with u s c sec discussing a disgorgement fund for the benefit of the victims of violations of certain securities laws
